 

Exhibit 10.1

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

 

Amendment No. 2 to Collaboration Agreement

 

This Amendment No. 2 (“Amendment 2”) is made and entered into as of September
17, 2020 (“Amendment 2 Effective Date”) by and between Boehringer Ingelheim
International GmbH, a German corporation, with its principal place of business
at Binger Strasse 173, 55216 Ingelheim am Rhein, Germany (“BII”) and Epizyme,
Inc., a Delaware corporation, with its principal place of business at 400
Technology Square, 4th Floor, Cambridge, Massachusetts 02139 USA (“Epizyme”).

 

WHEREAS, BII and Epizyme are parties to that certain Collaboration Agreement
dated as of November 14, 2018 (“Agreement”), as amended by Amendment No. 1 to
Collaboration Agreement dated March 10, 2020 (“Amendment 1”).

 

WHEREAS, pursuant to Amendment 1, Epizyme is conducting additional Research
Activities for the Jointly Controlled Project directed to the [**] Target as
part of the Research Plan (the “Additional Research Activities”) and the Parties
now desire to further amend the terms of such Additional Research Activities.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
condition hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

1.Capitalized terms used, but not defined, herein shall have the meaning
ascribed to them in the Agreement.

 

2.The Parties agree that the Research Plan for the Additional Research
Activities is hereby replaced with Exhibit A attached hereto.  For clarity, the
Research Period for the Jointly Controlled Project commenced on the Effective
Date of the Agreement and continues (unless sooner terminated pursuant to
ARTICLE 13 of the Agreement) until [**].

 

3.The Parties agree that Epizyme shall continue to perform any Additional
Research Activities as set forth in the Research Plan that have not been
completed as of the Amendment 2 Effective Date; provided that (a) Epizyme,
through [**], shall repeat the Additional Research Activity referred to in the
Research Plan as “[**]” (the “[**] Study”) that had previously been performed by
[**], and (b) Epizyme, through [**], may perform, but shall not be obligated to
perform unless BII makes the payment set forth in Section 4 below, the
Additional Research Activity referred to in the Research Plan as “[**]” (the
“[**] Study”).

 

1

 



--------------------------------------------------------------------------------

 

4.Research Funding.  If the Parties mutually agree at a Joint Steering Committee
meeting during the Research Period for the Jointly Controlled Project that BII
shall provide additional funds for the [**] Study, then BII shall pay additional
Research Funding to Epizyme in the amount of [**] Dollars ($[**]), which shall
be payable within [**] after receipt of an Invoice from Epizyme.

 

5.No Other Changes.  Except as amended by this Amendment 2, the Agreement shall
remain in full force and effect.  After the Amendment 2 Effective Date, every
reference in the Agreement to the “Agreement” shall mean the Agreement as
amended by this Amendment 2. This Amendment 2 shall be interpreted, governed by
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  To the extent of any conflict or inconsistency between
the terms of this Amendment 2 and the Agreement, the terms of this Amendment 2
shall prevail.

 

IN WITNESS WHEREOF, the Parties, through their duly authorized representatives,
have entered into this Amendment 2 as of the Amendment 2 Effective Date.  

 

BOEHRINGER INGELHEIM

 

EPIZYME, INC.

INTERNATIONAL GMBH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marc Ehrenberg

 

By:

/s/ Matthew Ros

 

 

 

 

 

Name:

Marc Ehrenberg

 

Name:

Matthew Ros

 

 

 

 

 

Title:

Authorized Signatory

 

Title:

Chief Strategy & Business Officer

 

 

BOEHRINGER INGELHEIM

INTERNATIONAL GMBH

 

 

 

By:

/s/ Ioannis Sapountzis

 

 

Name:

Ioannis Sapountzis

 

 

Title:

Authorized Signatory

 

2

 

